 



EXHIBIT 10.1.2

AMENDMENT OF MARKETING SERVICES AGREEMENT

     This 31st day of December, 2004, Intersections Inc. (“Intersections”) on
the one hand, and on the other hand, Capital One Bank (“COB”) and Capital One
Services, Inc. (“COSI”) (COB and COSI are collectively referred to as “Capital
One”), enter into this Amendment (the “Amendment”) of the Marketing and Services
Agreement (the “Agreement”) dated as of September 1, 2004 by and between
Intersections and Capital One.

Recitals

     WHEREAS, when the parties entered into the Agreement as of September 1,
2004, the Agreement contained Schedule A, Schedule B and Schedule C;

     WHEREAS, the parties wish to amend Schedule A and Schedule C, and further
to incorporate a new Schedule D and new Schedule E into the Agreement;

     NOW, THEREFORE, in consideration of the mutual covenants and promises in
the Agreement and this Amendment, and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the Parties
agree as follows:

Terms and Conditions

     1. The Agreement is amended as follows:

     1.1. Schedule A is amended and replaced in its entirety by Amended
Schedule A attached hereto;

     1.2. Schedule C is amended and replaced in its entirety by Amended
Schedule C attached hereto.

     1.3. Schedule D attached hereto is incorporated into the Agreement by
reference; and

     1.4. Schedule E attached hereto is incorporated into the Agreement by
reference.

     2. This Amendment is effective as of September 1, 2004, except as otherwise
set forth in a particular schedule to the Agreement.

     3. Except as set forth expressly in this Amendment, the Agreement is not
modified or amended in any way and remains in full force and effect.

     IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to be
executed by their respective authorized representatives.

 



--------------------------------------------------------------------------------



 



                      INTERSECTIONS INC.       CAPITAL ONE BANK    
 
                   
By:
          By:        

                   
 
                   
Name:
          Name:        

                   
 
                   
Title:
          Title:        

                   
 
                                CAPITAL ONE SERVICES, INC.
 
                   

          By:        

                   
 
                   

          Name:        

                   
 
                   

          Title:        

                   

 